Citation Nr: 9901119	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder, and, 
if so, whether all of the evidence of record warrants the 
establishment of service connection for such a disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 6, 1977, to February 28, 1997.  

This matter came before the Board of Veterans Appeals 
(Board) from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  A notice of disagreement was received in August 
1996.  A statement of the case was issued in September 1996.  
A substantive appeal was received from the appellant in 
September 1996.  In December 1997, the Board remanded this 
matter to the RO for clarification.


REMAND

As noted above, the RO has denied this claim based on a 
determination that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  The 
RO noted that, among other things, new and material evidence 
is evidence that when viewed in the context of all evidence 
of record, would change the outcome of the prior decision 
(see the September 1996 statement of the case and subsequent 
supplemental statements of the case dated March 1997, 
February 1998, and July 1998).  Essentially, the RO was 
following the Courts decision in Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991), wherein the Court stated that for 
evidence to be material, it must be relevant and 
probative and there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence both new and old, would change the outcome.

However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
material evidence adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that not only did the [C]ourts adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration.  Id.

In view of this recent decision by the Federal Circuit, the 
appellant's application to reopen the previously denied claim 
for service connection for an acquired psychiatric disorder 
must be remanded for a determination as to whether the 
evidence submitted by the appellant is material as 
defined under 38 C.F.R. § 3.156(a) (1998) rather than under 
Colvin. 

For the above reasons, this matter is again REMANDED to the 
RO for the following action:


The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder.  In light of the Hodge 
decision, the RO should consider whether 
the evidence submitted by the appellant 
is material as defined under 
38 C.F.R. § 3.156(a) (1998) rather than 
under Colvin.  Thereafter, if this claim 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the claims folder 
shall be returned to this Board for further appellate review, 
if in order.  No action is required by him unless he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
